DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 04/26/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection for claims 1-6 and 33 is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David E Sosnowski/           SPE, Art Unit 3745                                                                                                                                                                                             
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2014/0119936 A1) hereinafter Dahl, in view of Hancock et al. (US 2014/0301859 A1) hereinafter Hancock.
Regarding claim 1, Dahl teaches a wind turbine blade including an elongated reinforcing structure (6), the reinforcing structure comprising a plurality of strips (15, 16, 17, 18, 19) of fibre-reinforced polymer (para. 0011) arranged into a stack (fig. 2), and each adjacent pair of the plurality of strips including an infusion promoting layer (15) (paras. 0030-0034; 0076) interleaved therebetween (Fig. 2; the two layers 15 constitute an infusion layer interleaved between adjacent layers 16), wherein the infusion promoting layer is a fabric comprising a plurality of twisted yarns (para. 0081-0086; figs. 3-8), such that the fibres of the yarns are arranged in a spiral formation about a yarn axis. Twisted yarns is defined in the Textile Glossary as spirally wrapped. Page 168 of the Textile Glossary states: 
TWIST, DIRECTION OF: The direction of twist in yarns and other textile strands is indicated by the capital letters S and Z. Yarn has S-twist if when it is held vertically, the spirals around its central axis slope in the same direction as the middle portion of the letter S, and Z-twist if they slope in the same direction as the middle portion of the letter Z. When two or more yarns, either single or plied, are twisted together, the letters S and Z are used in a similar manner to indicate the direction of the last twist inserted.
	Thus, the fibers yarns of Dahl being twisted are arranged in a spiral formation about a yarn axis.
Dahl further teaches the twisted yarns influences an infusion speed of a resin through the stack structure during a resin infusion process. 
It is noted the limitation the twisted yarns influences an infusion speed is inherent: at least the twisted yarn will change the surface area to which the resin is exposed and thus change at least bulk boundary flow properties.
Dahl does not specifically teach the plurality of strips are pultrusions.
However, Hancock teaches a wind turbine blade (7a, 7b, 7c) (Fig. 1) including an elongated reinforcing structure (22) (para. 0112; Figs. 4A-4E). “The reinforcing structure (22) is in the form of stack (27) of layers of pultruded fibrous composite strips” (para. 0127, FIG. 4D). Hancock further states in para. 0080: “the pultruded strips have the property of absorbing the very high bending moments which arise during rotation of wind turbine blades”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by forming the plurality of strips as pultrusions as taught by Hancock in order to absorb bending moments during rotation of the wind turbine blade (Hancock, para. 0008).
Regarding claim 33, Dahl as modified by Hancock teaches all the claimed limitations as stated above in claim 1. Dahl as modified by Hancock further teaches wherein twisting the yarns increases the infusion speed of a resin through the stack structure during the resin infusion process (See rejection of claim 1 above and para. 0076).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and further in view of Emden et al. (US 2008/0096001 A1) hereinafter Emden.
Dahl as modified by Hancock teaches all the claimed limitations as stated above in claim 1. Dahl as modified by Hancock does not specifically recite: the fabric areal of the infusion promoting layer is: between approximately 100gsm and 300gsm or is approximately 200gsm.
However, Emden drawn to a fabric comprising yarns disclose that the fabric areal weight could be between approximately 100gsm and 300gsm and approximately 200gsm (para. 0094, 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl so that the fabric have fabric areal weight as taught by Emden in order to obtain the desired weight of the reinforcement structure.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and further in view of Efremova et al. (US 2005/0241119 A1).
Dahl as modified by Hancock teaches all the claimed limitations as sated above in claim 1. Dahl as modified by Hancock does not specifically recite the infusion promoting layer is selected to have a weave pattern of at least one group including: a plain weave pattern, a twill weave pattern, a satin weave pattern.
However, Efremova teaches a woven fabric comprising yarns. Efromova discloses  in para. 0058, that “the weaving process may include one or more basics weaves such as plain, twill and satin”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl, such that the infusion layer is selected to have a weave patterns as taught by Efromova as known basic ways to weave the fabric of the infusion layer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view Hancock and further in view of Davis et al. (US 2013/0280477 A1) hereinafter Davis.
Dahl as modified by Hancock  teaches all the claimed limitations as stated above in claim 1. Dahl as modified by Hancock does not specifically recites the yarns of the infusion promoting layer are oriented in 0/90º configuration or in a ± 45º configuration.
However, Davis teaches a laminate comprising a plurality of carbon fiber fabric woven in an orthogonal or 0/90º configuration (para. 0028, 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by orienting the yarns in the fabric in the 0/90º configuration as taught by Davis as the orientation affects the tensile strength of the fabric.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and further in view of Peters et al. (US 2012/0064788 A1) hereinafter Peters.
Dahl as modified by Hancock teaches all the claimed limitations as stated above in claim 1 including the infusion promoting layer is fabric comprising a plurality of twisted yarns (Dahl, para. 0081-0086). Dahl as modified by Hancock does not specifically state the fabric is glass fiber and the twisted yarns are formed from glass.
However, Peters teaches a plurality of twisted yarns for use in a wind turbine (para. 0038), the plurality of twisted yarns being formed from glass (para. 0039). Peters states: “Some embodiments of yarns comprising glass compositions of the present invention can demonstrate improved break load retention” (para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by forming the yarns from glass as taught by Peters in order to improve break load retention (Peters, para. 0039).
Allowable Subject Matter
Claims 8 is objected to as being dependent upon rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 9-12, 14-15, 19-25 and 34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745